Citation Nr: 0125860	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claimant's request for waiver of recovery of 
an overpayment of Department of Veterans Affairs (VA) death 
pension benefits in the amount of $399.00 was timely filed.  

2.  Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $12,500.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943; he died in August 1991.  The claimant is his 
estranged spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from December 1999 decisions by the Committee on 
Waivers and Compromises (Committee) of the VA Regional Office 
(RO), in St. Petersburg, Florida, which denied entitlement to 
waivers of the recovery of the overpayments in the amounts of 
$399 and $12,500 respectively.  The claimant requested and 
was scheduled to appear at a hearing before a Member of the 
Committee at the RO in November 2000; however, she failed to 
report.  The claimant also requested and was scheduled to 
appear at a hearing before a Member of the Board at the RO in 
September 2001; however, the claimant failed to report.  The 
claimant has not submitted any reasons for failing to report 
or failing to contact the Board to request a postponement of 
the scheduled hearing.


FINDINGS OF FACT

1.  On July 18, 1997, the claimant was informed in writing of 
an overpayment 
of VA death pension benefits in the amount of $399.00 and her 
appellate and waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
death pension benefits was received by the RO on January 29, 
1999.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA death pension benefits in the amount of $399.00 was not 
received.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the timeliness of the claimant's 
request for waiver of recovery of overpayment of $399.00, the 
Board observes that the VA has secured or attempted to secure 
all relevant records to the extent possible.  There remains 
no issue as to the substantial completeness of the claimant's 
claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The claimant and her 
representative have been advised by the statement of the case 
of the evidence that would be necessary for her to 
substantiate her claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the claimant began receiving VA death 
pension benefits in January 1992.  The claimant had been 
advised to report changes in the amount of income from other 
sources as well as unreimbursed medical expenses.  In April 
1997, information provided to the VA revealed that the 
claimant's Social Security benefits had increased in December 
1996.  In July 3, 1997 letter, the RO notified the claimant 
of the reduction of payment of her VA death pension benefits 
retroactively from December 1, 1996.  This resulted in an 
overpayment.  On July 18, 1997, the claimant was informed in 
writing of an overpayment of VA death pension benefits in the 
amount of $399.00 and her appellate and waiver rights.  

In January 1999, the claimant requested waiver of the 
overpayment of VA death pension benefits on the basis that 
recovery of the overpayment of VA death pension benefits in 
the amount of $399.00 should be waived as such action would 
result in undue financial hardship.  The claimant has not 
made any contentions regarding the timeliness of her request 
for waiver.  Her request was received by the RO on January 
29, 1999.  In December 1999, the Committee determined that 
the claimant's waiver request was not timely.  

Upon review, the Board notes that the claimant was informed 
in writing of the overpayment of VA death pension benefits in 
the amount of $399.00 and her waiver rights on July 18, 1997.  
A request for waiver of recovery of the overpayment was 
received on January 29, 1999, more than 180 days after the 
date of a notice of indebtedness.  The claimant has not 
alleged that there was a delay in her receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  Additionally, the Board notes that 
there is no evidence of record that could be reasonable 
construed as a timely filed waiver request.  Thus, the 
claimant does not meet the basic eligibility requirements for 
waiver of recovery of an indebtedness under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2001) and 38 C.F.R. § 1.963 
(2001).  She is not eligible as a matter of law.  In 
reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claimant's application for waiver of 
recovery of the overpayment in the amount of $399.00 is 
denied.  


ORDER

As the claimant did not timely apply for waiver of recovery 
of overpayment of death pension benefits in the amount of 
$399.00, her appeal with respect to this issue is denied.


REMAND

The claimant and her representative, through various 
statements, have raised the issue of proper creation of the 
overpayment of approximately $12,500.  Specifically, the 
claimant alleges that she was told to file for VA benefits of 
this veteran by VA even though she advised that they were not 
married, that she told VA the truth, and did not commit bad 
faith.  The Court has directed that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Court has held that the 
provisions of the VCAA are potentially applicable to waiver 
claims pending on the date of the law's enactment.  See 
Weaver v. Principi, 14 Vet. App. 301 (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the issue 
of whether the creation of the 
overpayments were proper, undertaking 
such development as is necessary in 
order to adjudicate the issue and 
address the specific contentions.  If 
the determination is adverse to the 
claimant, the RO should notify her and 
her representative of the determination 
and of her appellate rights, and inform 
her that she must perfect an appeal of 
this issue if she wants the Board to 
consider it.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2001). 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
the issue remaining on appeal.  If the 
benefit sought on appeal remains denied, 
the claimant and her representative should 
be provided a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



